Citation Nr: 1800888	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  16-35 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a rating in excess of 10 percent from August 30, 2009, to March 7, 2014, in excess of 40 percent from March 7, 2014, to April 2, 2015, and in excess of 10 percent from April 2, 2015, for a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from January 1998 to September 2000 and from October 2000 to September 2001.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2016, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on August 27, 2016.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In August 2017, the RO granted service connection for bilateral hearing loss and tinnitus.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right knee disorder and entitlement to an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2010 rating decision, the Veteran's claim for service connection for a right knee disorder was denied as the evidence failed to link his right knee disorder to his active service or a period of ACDUTRA.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the May 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A May 2010 rating decision denying service connection for a right knee disorder is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the May 2010 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for a right knee disorder was denied in May 2010.  The Veteran did not appeal the May 2010 rating decision, nor did he submit any new and material evidence within a year of the May 2010 rating decision.  See 38 C.F.R. § 3.156(b).  The May 2010 rating decision thereby became final.

At the time of the May 2010 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the May 2010 rating decision includes additional VA treatment records, private treatment records, military records, and the Veteran's statement.  He reported that he injured his knee in 1990, during a period of ACDUTRA, and was told he had a meniscal tear.  In addition, his military records show that he injured his right lower extremity in July 1994.  This evidence is presumed credible for the limited purposes of reopening the claims, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disorder is reopened.  

REMAND

The Veteran asserts that his right knee disorder is due to his active service.  His military records show he injured his right lower extremity during a period of ACDUTRA in July 1994.  His medical records during his last periods of active service show that in July 2001, he reported that his right knee had hurt since April 2001.  In May 2002, he was diagnosed with a meniscal tear.  Finally, he reported that he experienced a meniscal tear in 1990.

While the Veteran was afforded a VA examination in July 2014, the examiner did not offer an opinion regarding etiology as the examiner did not review the Veteran's claims file.  As such, a VA examination is necessary to determine whether the Veteran's right knee disorder had its onset in service or a period of ACDUTRA.

Regarding the Veteran's increased rating claim for a lumbar spine disability, the Veteran was last afforded a VA examination in September 2016.  However, in July 2017, he complained of increased symptoms with radiating pain.  The medical records document a possible worsening of the Veteran's lumbar spine disability.

As such, a new examination is required to evaluate the current nature and severity of the Veteran's lumbar spine disability.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination.  The examiner should diagnose any right knee disorder, and then should answer the following question:  Is it at least as likely as not (50 percent or greater) that any current right knee disorder either began during or was otherwise caused by the Veteran's active service or a period of ACDUTRA?  Why or why not?

The examiner should address the Veteran's right lower extremity injury in July 1994, his right knee symptoms in April 2001, and his reported meniscal tear in 1990.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability, to include any lower extremity radiculopathy diagnosis.

In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


